         Case 18-12734-mkn          Doc 850     Entered 04/16/21 09:48:40        Page 1 of 4




 1   Matthew L. Johnson (6004)
     Russell G. Gubler (10889)
 2   JOHNSON & GUBLER, P.C.
     8831 West Sahara Avenue
 3
     Las Vegas, NV 89117
 4   Telephone No. (702) 471-0065
     Facsimile (702) 471-0075
 5   mjohnson@mjohnsonlaw.com
     Attorneys for Debtor
 6

 7                              UNITED STATES BANKRUPTCY COURT

 8                                          DISTRICT OF NEVADA

 9    In re:
10                                                            Bankruptcy Case No. 18-12734-MKN
                                                              Chapter 11
11    SCHULTE PROPERTIES LLC,

12
                                      Debtor.                 Date: April 28, 2021
13                                                            Time: 9:30 a.m.

14
         SUPPLEMENTAL DECLARATION OF MATTHEW L. JOHNSON IN SUPPORT OF
15
          APPLICATION FOR EMPLOYMENT FOR MATTHEW CARLYON AS SPECIAL
16                                COUNSEL

17
               MATTHEW L. JOHNSON, states under penalty of perjury as follows:
18
               1.    I am over 18 years of age and I have personal knowledge of all facts contained within
19
     this Declaration, except where made on information and belief.
20
               2.    I am an attorney and counselor at law, admitted to practice in the courts of the States
21
     of Nevada, Utah, Arizona, Colorado, and in the above-captioned Court. This case was filed on May
22
     10, 2018.
23
               3.    I make this Supplemental Declaration in support of the application to employ special
24
     litigation counsel and in support of the proposed arrangement for compensation.
25
               4.    The Debtor is attempting to retain Mr. Carlyon on a flat-fee basis for $60,000.00 to
26
     prepare and argue claim objections for the Debtor.
           Case 18-12734-mkn       Doc 850      Entered 04/16/21 09:48:40         Page 2 of 4




 1           5.     It is anticipated that there will be approximately thirty (30) claim objections in this

 2   matter, each of which will require the special litigation counsel, Matthew Carlyon, to extensively

 3   track the accounting of the individual loans from the date of the conformation order, March 8, 2011

 4   forward. Many of the loans have been transferred on multiple occasions.

 5           6.     Additionally, it is expected that each claim objection will require significant work to

 6   adequately respond to as the loans span over a ten (10) year time period and many have been

 7   transferred by the original loan servicer, requiring additional work to track the full accounting of each

 8   loan.
 9           7.     By way of example, in the Citibank matter, brought in the individual case of Melani
10   Schulte, it took her retained counsel, Christopher Burke, over two (2) weeks of work to prepare just
11   one motion.
12           8.     Further, Karen Kellet, former special counsel of the debtor, billed over $60,000.00 in
13   work during her first month on this matter. The debtor was unable to afford those services, and
14   therefore she is no longer assisting the Debtor.
15           9.     The substantial amount of work required in this matter, if billed by the hour, would
16   likely produce an exorbitant bill for the debtor. The proposed flat-fee retainer of $60,000.00 to
17   employ the special litigation counsel is immensely beneficial to the debtor, as there is a known
18   amount to be charged, which the Debtor believes will be significantly less than if billed hourly.

19           10.    Johnson & Gubler, P.C. will take measure to not duplicate the work being performed

20   by Mr. Carlyon.

21

22   ///

23

24   ///

25

26   ///
         Case 18-12734-mkn        Doc 850     Entered 04/16/21 09:48:40      Page 3 of 4




 1          11.    Mr. Carlyon was employed by Johnson & Gubler, P.C. from June 3, 2013 through

 2   August 8, 2014. He is no longer affiliated with Johnson & Gubler, P.C. and has not worked for

 3   Johnson & Gubler, P.C. since leaving the firm in August of 2014. There is no relationship between

 4   Johnson & Gubler, P.C. and Mr. Carlyon, and this is the only case in which Johnson & Gubler, P.C.

 5   would be working with Mr. Carlyon.

 6

 7      DATED: April 16th, 2021.

 8                                                      /s/ Matthew L. Johnson
                                                        MATTHEW L. JOHNSON
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
           Case 18-12734-mkn        Doc 850     Entered 04/16/21 09:48:40        Page 4 of 4




 1                                        CERTIFICATE OF SERVICE

 2
      1.    I caused the following document(s) to be served:
 3

 4   SUPPLEMENTAL DECLARATION OF MATTHEW L. JOHNSON IN SUPPORT OF
     APPLICATION FOR EMPLOYMENT FOR MATTHEW CARLYON AS SPECIAL
 5   COUNSEL
 6
      2.    I served the above-named document(s) by the following means to the persons listed below:
 7

 8           [X]     a.     ECF System:
 9
                     Under Administrative Order 02-1 (Rev. 8-31-04) of the United States Bankruptcy
10                   Court for the District of Nevada, the above-referenced document was electronically
                     filed on the date hereof and served through the Notice of Electronic Filing
11                   automatically generated by that Court’s facilities.

12           [ ]     b.     United States mail, postage fully prepaid, on________________:

13                   By depositing a copy of the above-referenced document for mailing in the United
                     States Mail, first class postage prepaid, at Las Vegas, Nevada, to the following parties,
14                   at their last known mailing addresses, on the date above written:

15                   See attached list.

16                 _______________________________________________________________
17                 I declare under penalty of perjury that the foregoing is true and correct.
     Signed on: April 16, 2021
18

19
     Shae Bode                              /s/ Shae Bode
20
     Name of Declarant                      Signature of Declarant
21

22

23

24

25

26
